DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: the instance of “(N+1)” should read N+1 to show that N+1 is the number of couplers.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (U.S. PG Pub. # 2019/0245642 A1).

In Re claims 1, 7, 8 and 14, ‘642 teaches an optical transmitter (fig. 7) comprising: a plurality of optical modulators (12-7 and 12-8) configured to output an optical signal, and an optical element (defined below) configured to connect to the plurality of optical modulators, the optical element including a plurality of first circuits, wherein the optical element includes: a first cascade circuit (12-2, 12-4, 12-6) in which one or more of first circuits included in the plurality of first circuits are connected in cascade, a second cascade circuit (12-3, 12-5, 12-9) in which one or more of first circuits included in the plurality of first circuits are connected in cascade, and a combiner circuit (12-1) configured to connect (physically) the first cascade circuit and the second cascade circuit, wherein a first circuit included in the plurality of first circuits includes: a first cascade structure in which N (N is an integer of 1 or larger) of 2-input and 2-output phase shifters and (N + 1) of 2-input and 2-output couplers are alternately connected in cascade (as seen at least at 12-2), and a first controller (16-3) configured to control the N phase shifters in a direction in which optical input power decreases (dec. fig. 7), the first controller being connected to one of two outputs of the first cascade structure (through 14-5); wherein the phase shifter of the first circuit is formed using an asymmetric Mach- Zehnder interferometer-type optical waveguide (AMZ, fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (U.S. PG Pub. # 2018/0034555 A1).

	In Re claims 1 – 6 and 8 – 13, ‘555 teaches  an optical transmitter (fig. 25A) comprising: a plurality of optical modulators (1511 – 4) configured to output an optical signal, and an optical element (as described below) configured to connect (optically) to the plurality of optical modulators, the optical element including a plurality of first circuits, wherein the optical element includes: a first cascade circuit  (top of 2513 and 2514 and bottom of 2515 and 2516) in which one or more of first circuits included in the plurality of first circuits are connected in cascade, a second cascade circuit (bottom of 2513 and 2514) in which one or more of first circuits included in the plurality of first circuits are connected in cascade, and a combiner circuit (1511-1) configured to connect the first cascade circuit and the second cascade circuit, wherein a first circuit included in the plurality of first circuits includes: a first cascade structure in which N (N is an integer of 1 or larger) of 2-input and 2-output phase shifters (within 2514) and (N + 1) of 2-input and 2-output couplers (on either side of shifter within 2514) are alternately connected in cascade (fig. 25A);
wherein the first circuit in a final stage of the first cascade circuit is connected to one input of the combiner circuit (fig. 25A), and the first circuit in a final stage of the second cascade circuit is connected to another input of the combiner circuit (fig. 25A);
wherein the optical element further includes a second circuit configured to connect to an output of the combiner circuit, wherein the second circuit includes: a second cascade structure in which N (N is an integer of 1 or larger) of 2-input and 2-output second phase shifters and (N + 1) of 2-input and 2- output second couplers are alternately connected in cascade (1511-2 and 1511-3 or alternatively, 2528, 2527 and waveguides 1212-3 form phase shifters and 1511-2 and 1511-3 form alternately connected second couplers); 
wherein the second circuit includes a transmission characteristic in which transmissivity with respect to a wavelength periodically changes (wavelength inherently affects transmission as wavelength changes so does loss to some extent due to the refractive index of the material);
wherein the second phase shifter of the second circuit is formed using an asymmetric Mach-Zehnder interferometer-type optical waveguide (fig. 25A as 1512-3 is asymmetric).

Furthermore, ‘555 teaches detecting (par. 0196, 0197, 0201) and a first controller for controlling temperature of the heaters (N phase shifters) through driving current (par. 0187).

	‘555 is silent to the first controller configured to control the N phase shifters in a direction in which optical input power decreases, the first controller being connected to one of two outputs of the first cascade structure; and wherein the first controller includes one optical input from the first cascade structure and N or more electrical outputs connected to the N phase shifters; and a second controller configured to control the second phase shifters in a direction in which optical input power increases, the second controller connecting to one of two outputs of the second cascade structure and including one optical input from the second cascade structure, and N or more electrical outputs connected to the N second phase shifters.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the detecting to be done by multiple detectors each connected to a separate controller and for the controller (detector and controller) to be optically and electrically connected to multiple outputs of the element of fig. 25A so as to automatically adjust the N phase shifters power, up or down, through electrical outputs to achieve a desired output based on the detected result in real time thus ensuring accurate communication during operation as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874